On March 11,1998, the Defendant was sentenced to ten (10) years to the Montana Women’s Prison. The Defendant was given credit for 156 days already served.
On September 18, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via teleconference and informed of her right to be represented by counsel. Defendant proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to ten (10) years to the Montana Women’s Prison, with five (5) years suspended, under the same conditions of the original sentence.
The reason for the amendment is that the circumstances of the offense did not require such a lengthy sentence.
Chairman, Hon. Robert Boyd, Alt. Member, Hon. John C. McKeon and Alt. Member, Hon. Robert Holmstrom.
The Sentence Review Board wishes to thank Maureen Standing Rock for representing herself in this matter.